Exhibit 10.1

[grc0ddfcsb1o000001.jpg]

March 27, 2020

 

 

Mr. Ivan Arteaga

LGL Group, Inc

2525 Shader Rd

Orlando, FL  32804

 

RE:  Interim President & CEO Role

 

Dear Ivan:

 

We are pleased to offer you the position as Interim President and Chief
Executive Officer for The LGL Group, Inc. (the “Company”).  The following sets
forth the terms of the offer and as mutually agreed, your start date was January
1, 2020.  

 

1)

Compensation:

 

 

a.

Annual Salary.  Your annual base salary will be $48,000, less applicable
withholdings and deductions, to be paid in accordance with the Company’s normal
payroll procedures.  

 

 

b.

Annual Bonus. Beginning in 2020, you will be eligible to receive a discretionary
bonus at the discretion of the company Board of Directors, less applicable
withholdings, to be paid in accordance with the Company's normal payroll
procedures.  

 

 

c.

Incentive Award.  You will receive a restricted stock award of 45,000 shares as
of the date of this agreement in accordance with LGL’s Amended and Restated 2011
Incentive Plan with a tiered vesting schedule, as follows: 15,000 shares on
1/1/22, 15,000 on 1/1/23, and 15,000 shares on 1/1/24.  The requisite service
period for this grant is to be three years beginning 1/1/2020. Should your
employment be terminated by the Company for any reason other than for cause,
your share award shall be prorated by your length of service as President and
CEO, with exception that you will be entitled to a minimum of 10,000 shares,
with the prorated shares being earned as of the date of your termination, with
the remaining shares being forfeited. If your employment is terminated either
voluntarily or for cause, any unvested shares at the date of termination shall
be forfeited. Furthermore, your vesting is predicated on your continued

 



2525 Shader Road, Orlando, Florida, 32804

(407) 298-2000

--------------------------------------------------------------------------------

 

 

employment with the Company as President and CEO. If you cease to be President
and CEO but remain on the board of directors, your prorated portion of the
unvested shares earned shall remain unvested until the respective vesting date
indicated within the grant. This is intended to meet the requirements and
qualify as deferred compensation under IRS rules and regulations, until the
dates the shares are released from restriction.

 

 

2)

Benefits:

 

a.

Paid Time Off.  Beginning on your hire date you will accrue up to 15 days per
year for personal time off.  You will be eligible to take accrued time off after
three (3) months of employment.

 

 

b.

Other Benefits.  You will be eligible to participate in the Company’s health and
other employee benefit programs that are provided by the Company for its
executive employees in accordance with the provisions of any such plans, as the
same that may be in effect from time to time.

 

 

c.

Severance Benefits - The Company will provide severance benefits equal to twelve
(12) weeks of your weekly base salary if, during the first twelve (12) months of
employment you are terminated for any reason other than gross misconduct, fraud,
or other termination for cause.

 

This overview of benefits represents the Company's current benefit
offerings.  These benefits are subject to change at any time with or without
notice depending on market and Company conditions. In addition, eligibility
and/or election of benefits may be subject to waiting periods.

 

3)

Expenses:

 

 

a.

Cell Phone.  The Company will provide a cell phone to you at no cost for
business use, or you may choose to receive a cell phone stipend of $50 per
bi-weekly pay period.  

 

 

b.

Travel Expense.  Your business travel expenses will be reimbursed according to
the Company’s normal travel expense reimbursement policies.

 

4)

Reporting Responsibility.  You will report to the Board of Directors of the
Company.

 

5)

“At-Will” Employment.  You acknowledge that you are an employee at-will and may
be terminated at any time for any legally permissible reason.  

 



Page 2

 

--------------------------------------------------------------------------------

 

This offer letter comprises the entire description of your compensation, and
fully supersedes any and all prior discussions, documents, promises, agreements,
letters, and memoranda regarding this subject matter.  This offer of employment
does not constitute a written, verbal or implied contract of employment nor does
it guarantee continued employment for a specific amount of time.

 

Please note that this offer of employment is subject to your satisfactory
completion of a background check and confirmation of your eligibility to work in
the United States under the terms of the Immigration Reform and Control Act of
1986.

 

We look forward to continuing our working relationship.  Please contact me with
any questions or comments you may have.

 

 

Sincerely,

 

The LGL Group, Inc.

 

 

__/s/ James W. Tivy______________

James W. Tivy

Chief Financial Officer

 

 

 

 

AGREED AND ACCEPTED:

 

 

___/s/ Ivan Arteaga_______________

Ivan Arteaga

 

 



Page 3

 